               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

ANDREW DAVID and
KELLY DAVID,

      Plaintiffs,

v.                                           Case No.: 5:21-cv-00027-MW-MJF

USAA CASUALTY INSURANCE
COMPANY,

     Defendant.
________________________________/

             PLAINTIFFS’ REPLY TO DEFENDANT’S
           RESPONSE IN OPPOSITION TO PLAINTIFFS’
     MOTION TO REMAND AND FOR ATTORNEY FEESAND COSTS

      COME NOW, Plaintiffs, Andrew David and Kelly David, pursuant to this

Court’s Order dated March 3, 2021 (DE 9), and file this Reply to Defendant’s

Response in Opposition to Plaintiffs’ Motion to Remand and For Attorney Fees and

Costs, stating as follows:

      Throughout its Response to Plaintiffs’ Motion to Remand, Defendant

repeatedly misstates the record, and asks the Court to ignore settled law, all in an

effort to manufacture subject matter jurisdiction where none exists. The entirety of

Defendant’s position as to how the cost to repair or replace hurricane damaged

property impacts the amount in controversy in this bad faith litigation is without

merit. Plaintiffs highlight herein the fatal defects in Defendant’s argument,
1|Page
beginning with the most compelling; to wit: Defendant’s disingenuous reliance on

amounts referenced in nullified, superseded discovery responses.1

       Defendant represents that, in response to interrogatory number one, Plaintiffs

“referenced two records: an estimate created by Five Star Claims Adjusting dated

October 30, 2018 and an estimate dated November 16, 2018 […] of $135,867.00 and

$11,623.01 respectively.” See, DE 7 at p. 8. Defendant contends that this suggests a

controversy in excess of $75,000. It does not, and is a half-truth, at best. In fact,

Plaintiffs explicitly disclaimed this notion, stating “notwithstanding” the Five Star

estimates (emphasis added). Plaintiffs stress that, in context, their response also

referenced the Complaint which includes: 1) an express and unequivocal statement

that Plaintiffs do not seek damages in excess of $75,000.00; and 2) the Appraisal

Award through which Plaintiffs were awarded $81,778.61 in replacement cost value

(“RCV”) damages. See, DE 1-2, 1-4.2 Plaintiffs’ response in its entirety renders

Defendant’s position untenable.




1
  To be clear, as detailed in Plaintiffs’ Motion to Remand, and as duly attested to, Plaintiffs do not
claim damages equal to the cost to repair or replace the damage caused by the hurricane, nor do
Plaintiffs seek damages in excess of $75,000. The arguments herein are presented, assuming
arguendo, that the cost to repair or replace were somehow relevant to the amount in controversy
calculation (which it was not).
2
  Nota bene, Plaintiffs also referenced their response to interrogatory number five, which referred
Defendant to repair invoices totaling $83,073.15. As discussed in Plaintiffs’ Motion to Remand,
there is certainly no basis to add together both estimated and actual costs of repair when
determining the amount in controversy. Defendant does not argue otherwise.
2|Page
       Defendant does not dispute that the Appraisal Award has been paid, nor does

Defendant dispute that the underlying insurance claim is subject to a $5,200.00

hurricane deductible. Instead, without citing any supporting authority, Defendant

argues “the amount in controversy at the time of removal should not be derived based

on a calculation or alleged set-off.” See, DE 7 at p. 15. Ironically, Defendant’s

position is foreclosed by the very legal authority upon which it relies elsewhere in

its Response. Id. at p. 10 (citing Tall v. Fed. Ins. Co., 620CV1125ORL37LRH, 2020

WL 6484106 (M.D. Fla. Aug. 27, 2020), report and recommendation

adopted, 620CV1125ORL37LRH, 2020 WL 5887647 (M.D. Fla. Oct. 5, 2020)).

       In Tall, the District Court, like so many other Courts in the Eleventh Circuit,

held that:

             Plaintiffs are correct that pre-suit payments and
             deductibles do not ordinarily constitute amounts “in
             controversy” for purposes of removal. See, e.g., Koester v.
             State Farm Ins. Co., No. 7:12-cv-02528-JEO, 2012 WL
             5265783, at *5 (N.D. Ala. Oct. 22, 2012) (“[W]hen an
             insurer makes pre-suit payments towards an insured’s
             claim, such amounts are not ‘in controversy’ and thus not
             included when determining whether the jurisdictional
             threshold has been met.”); Bittorf v. Lexington Ins. Co.,
             No. 6:18-cv-632-Orl-37TBS, 2018 WL 2976734, at *3
             (M.D. Fla. May 24, 2018) (reducing amount allegedly in
             controversy by amount of deductible in finding remand
             proper), report and recommendation adopted, 2018 WL
             2970923 (M.D. Fla. June 13, 2018).

Id. at *8.



3|Page
      This is a fundamental and settled legal principal. Moreover, it is both logical

and unsurprising given similarly well-established law prohibiting double recovery

and excluding damages not cognizable from the amount in controversy calculation.

See, e.g., Carter v. Killingsworth, 477 Fed. Appx. 647 (11th Cir. 2012) (damages

not recoverable could not be included in determining whether suit satisfied amount-

in-controversy requirement for subject-matter jurisdiction); Boyd v. Homes of

Legend, Inc., 188 F.3d 1294 (11th Cir. 1999)(same); Nelson v. Whirlpool Corp., 668

F. Supp. 2d 1368, 1373 (S.D. Ala. 2009)(“Because compensatory damages cannot

be awarded in a wrongful death action under Alabama law, they cannot be

considered in assessing the amount in controversy”). This is true even when such

amounts are listed in discovery responses. See, e.g., Kinsey v. Husqvarna Constr.

Products N.A., Inc., 8:19-CV-2658-T-33TGW, 2019 WL 5718283, at *2 (M.D. Fla.

Nov. 5, 2019)(“the Court will not include the $55,000 in front pay Kinsey listed in

his answers to interrogatories in the amount in controversy calculation”).

      Further adding to the irony of Defendant’s position that “the amount in

controversy at the time of removal should not be derived based on a calculation” is

the fact that Defendant supports its position with “a calculation” of its own. See, DE

1 at p. 5, FN 2; DE 7 at pp. 8 – 9. This contradiction notwithstanding, it is axiomatic

that the amount in controversy should, and routinely is, determined by a calculation.

See, e.g. Tatum v. Progressive Select Ins. Co., 5:18-CV-165-MCR-GRJ, 2018 WL


4|Page
7350671, at *2 (N.D. Fla. Oct. 16, 2018)(Rodgers, J.)(“The crux of the issue is

whether—when calculating the amount in controversy—federal courts estimate

the reasonable amount of attorney's fees that will accrue through trial, or instead,

consider only the fees incurred at the time of removal”)(emphasis added); Lambert

v. Zurich Am. Ins. Co., 1:15CV71-MW/GRJ, 2015 WL 13388242, at *1 (N.D. Fla.

July 29, 2015)(Walker, J.)(“It is settled in this Circuit that future benefits are

not calculated as part of the amount in controversy when the validity of the

insurance policy is not an issue”)(emphasis added); Harris v. Metro. Life Ins. Co.,

3:05CV363/RV, 2005 WL 2897931, at *1 (N.D. Fla. Nov. 2, 2005)(Vinson, J.)(“The

inclusion of such an award in the amount in controversy calculation is, therefore,

appropriate”)(emphasis added).

      In light of the foregoing authorities, Plaintiffs Complaint itself, and

consideration of the entirety of Plaintiffs’ discovery response, Defendant’s position

that Plaintiffs “indicated that Plaintiffs were seeking an amount well in excess of the

jurisdictional minimum” and “did not indicate that their claimed damages were

subject to a setoff of any kind” is preposterous and must fail. See, DE 7 at pp. 9, 15.

Defendant does not cite, nor does there exist, any authority to support its ostensible

position that the Court is bound by Defendant’s truncated recitation and self-serving

interpretation of a nullified discovery response. Instead, case law provides that

discovery responses are to be read as a whole and, to the extent ambiguities exist,


5|Page
deference need not be afforded to Defendant’s interpretation. See, e.g., Widmar v.

Sun Chem. Corp., 11 C 1818, 2012 WL 1755746, at *5 (N.D. Ill. May 16,

2012)(“Although some parts of the response were not drafted as precisely as they

could have been, read as a whole, there is no basis for finding that Plaintiff

deliberately falsified his discovery responses”); Benson v. Giant Food Stores, LLC,

09-CV-3194, 2011 WL 6747421, at *13 (E.D. Pa. Dec. 22, 2011) (finding that “the

discovery responses, when read as a whole, sufficiently” disclosed the plaintiff’s

belief as to causation); Illinois Conf. of Teamsters and Employers Welfare Fund v.

Steve Gilbert Trucking, 129 F.3d 1267 (7th Cir. 1997)(“The district court was not

required to construe all ambiguities in the Fund's responses to interrogatories

[directed at plaintiff’s damages calculation] in favor of Gilbert Trucking”).

      Moreover, to the extent there are any ambiguities with respect to the evidence

as it relates to the amount in controversy, post-removal clarifications, like those

provided ad nauseum by Plaintiffs in the instant case, are routinely accepted. See,

e.g., Land Clearing Co., LLC v. Navistar, Inc., CIV.A. 11-0645-WS-M, 2012 WL

206171, at *3 (S.D. Ala. Jan. 24, 2012)(“if a plaintiff comes forward after removal

and clarifies (as opposed to altering) facts bearing on the amount in controversy,

courts in this Circuit routinely accept such evidence in determining whether § 1332

jurisdiction existed at the moment of removal.”)




6|Page
         At bottom, Defendant’s arguments are nothing more than transparent attempts

to create uncertainty where none exists. Because the overwhelming weight of

evidence establishes that the amount in controversy threshold has not been met, and

because “[t]he presumption against the exercise of federal jurisdiction [requires] that

all uncertainties as to removal jurisdiction are to be resolved in favor of remand”,

Plaintiff’s Motion to Remand should be granted. Russell Corp. v. American Home

Assur. Co., 264 F.3d 1040, 1050 (11th Cir.2001)(citing Burns v. Windsor Ins. Co.,

31 F.3d 1092, 1095 (11th Cir.1994)); see also, City of Vestavia Hills v. Gen. Fid.

Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012) (“Indeed, all doubts about jurisdiction

should be resolved in favor of remand to state court.” (quoting Univ. of S. Ala. v.

Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999))).

     WHEREFORE, Plaintiffs respectfully request an Order from this Honorable

Court:

     a. GRANTING Plaintiffs’ Motion to Remand and for Attorney Fees and

           Costs;

     b. REMANDING this case to the Circuit Court of the Fourteenth Judicial

           Circuit, in and for Bay County, Florida;

     c. AWARDING Plaintiffs attorney fees and costs incurred in bring the Motion

           to Remand; and

     d. Any and all other relief deemed appropriate under the circumstances.


7|Page
                                          Respectfully submitted by:

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808
                                          KUHN RASLAVICH, P.A.
                                          2110 West Platt Street
                                          Tampa, Florida 33606
                                          Telephone: (813) 422 – 7782
                                          Facsimile: (813) 422 – 7783
                                          ben@theKRfirm.com
                                          Counsel for Plaintiffs


    CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      I HEREBY CERTIFY that counsel for Plaintiff has conferred with counsel

for Defendant in good faith with respect to the relief requested in Plaintiffs’ Motion

to Remand and that Defendant opposes the relief requested.

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808


                     LOCAL RULE 7.1(F) CERTIFICATE

      I HEREBY CERTIFY that the instant Reply Memorandum contains 1,742

words.

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808




8|Page
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 8, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF. I also certify that the

foregoing document is being served this day on all counsel either via transmission

of Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                          /s/ Benjamin W. Raslavich
                                          BENJAMIN W. RASLAVICH, ESQ.
                                          Florida Bar No.: 0102808




9|Page
